Citation Nr: 0615201	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  02-12 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1. Entitlement to service connection for a skin disorder. 

2. Entitlement to an initial disability rating in excess of 
50 percent for post-traumatic stress disorder prior to 
September 20, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel




INTRODUCTION

The veteran had active service from August 1969 to March 
1971, which included service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

In June 2001, the veteran applied for compensation that 
included claims of service-connection for post-traumatic 
stress disorder (PTSD) and a skin condition.  A May 2002 
rating decision from the RO denied service connection for the 
skin condition, and granted service connection for PTSD with 
a 50 percent evaluation effective June 2001.  The veteran 
appealed both issues, and in May 2004 the Board remanded them 
for further development.  In November 2005, the RO again 
denied service connection for the veteran's skin condition in 
a supplemental statement of the case, and in a second rating 
decision increased the evaluation of the veteran's PTSD to 
100 percent, effective September 20, 2004.  

Because the RO only granted the veteran a 100 percent 
evaluation from the date of September 20, 2004, the RO 
granted the veteran less than the maximum available benefit 
of his claim.  Therefore, the claim as to the propriety of 
the initial evaluation for PTSD is still in appellate status, 
and will be addressed by the Board in addition to the 
veteran's claimed skin condition.  38 C.F.R. § 19.38; See 
also AB v. Brown 6 Vet. App. 35, 39 (1993).


The issue of entitlement to service connection for a skin 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

With the all reasonable doubt resolved in favor of the 
veteran, his PTSD is productive of total occupational and 
social impairment during the entire appeal period. 


CONCLUSION OF LAW

The criteria for the assignment of a 100 percent evaluation 
for PTSD have been met during the entire appeal period.  38 
U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  The 
Board has considered this new legislation, but finds that, 
given the favorable action taken below, no discussion of the 
VCAA at this point is required.

Evaluation of PTSD

By rating action in May 2002, the RO in this case initially 
granted service connection for PTSD with a 50 percent 
evaluation effective June 11, 2001.  The veteran appealed the 
disability evaluation, and the Board remanded the case for 
further development, finding the medical evidence 
inconsistent.  In compliance with the Board's remand, the RO 
ordered a VA examination for the veteran to evaluate the 
severity of his PTSD.  Examinations took place in September 
2004 and June 2005.  Based on the examiners' diagnoses, the 
RO, in readjudicating the claim, evaluated the veteran's PTSD 
at 100 percent.  However, because the RO considered the 
September 20, 2004 evaluation to be the first medical 
evidence of record that the veteran was 100 percent disabled, 
it gave the veteran's 100 percent evaluation an effective 
date of September 20, 2004, maintaining a 50 percent 
evaluation for the veteran's PTSD from June 11, 2001 until 
September 20, 2004.

The veteran claims that from June 11, 2001, the date from 
which he was initially granted service-connection for PTSD, 
his disability evaluation should have been higher than 50 
percent.

Disability evaluations are based on average impairment in 
earning capacity, and are determined by comparing a veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2005).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2005).  The 
veteran's entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. 4.1 (2005); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where, as 
here, the question for consideration is the propriety of the 
initial evaluation assigned after the grant of service 
connection, evaluation of the medical evidence since the 
effective date of the grant of service connection and 
consideration of the appropriateness of "staged ratings", 
whereby it is possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period, is required.  See 
Fenderson  v. Brown, 12 Vet. App. 119, 126 (1999).

A 50 percent evaluation is warranted for PTSD when the 
disorder causes occupational and social impairment, with 
reduced reliability and productivity, due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more frequently than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 evaluation for PTSD requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and an inability to establish and maintain 
effective relationships.

Finally, a 100 percent evaluation is warranted when the 
condition is productive of total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.

In remanding this case in May 2004, the Board noted 
inconsistencies in the record regarding the current severity 
of the veteran's service-connected PTSD and his ability to 
work as affected by the disability.  As a result, the Board 
found that a VA psychiatric examination was needed to 
determine the current severity of the veteran's PTSD, 
particularly as it related to his ability to secure or follow 
substantially gainful employment.  The Board also observed 
that evidence in the record indicated that the veteran's 
service-connected PTSD disability had interfered with his 
employment and earning capacity, and that the veteran had not 
worked in the previous three or four years.

In ordering a VA psychiatric examination in its remand, the 
Board specificly asked the examiner to determine whether it 
was at least as likely as not that the veteran's service-
connected PTSD alone rendered him unable to obtain or retain 
substantially gainful employment, and if so, at what point in 
time the veteran became unemployable due to his PTSD.  In the 
September 2004 examination report, the VA examiner stated 
that the veteran was in essence totally socially and 
industrially impaired, and not employable.  In the June 2005 
VA examination report, the examiner likewise stated that the 
veteran was 100 percent occupationally and socially impaired 
because of his PTSD.  Neither examiner made a determination 
as to the point in time at which the veteran became 
unemployable.  Nor can it be inferred from either examination 
report that the veteran was not 100 percent occupationally 
impaired prior to September 2004.

The issue appealed by the veteran in this case is whether the 
initial rating decision of 50 percent for his service-
connected PTSD, effective June 2001, should have been higher.  
In considering this issue in May 2004, the Board remanded the 
case, with instructions to request a VA examination to 
resolve the question of which evidence was more accurate-
that which showed that the veteran was more than 50 percent 
disabled, or that which showed that he was not.  Although 
neither examiner gave an opinion as to when the veteran 
became 100 percent disabled, each stated conclusively that 
the veteran was in fact 100 percent disabled, which tends to 
resolve the initial question before the Board-that of the 
veteran's disability rating as of June 2001-in favor of the 
veteran.  Additionally, the record contains a November 2001 
statement by a VA psychologist in which he opined that the 
veteran was currently unemployable, and a January 2002 VA 
examination report which indicated that the veteran had not 
been able to work because of becoming easily upset and 
withdrawn.  The record furthermore reflects that at all times 
since June 2001, the veteran has been unable to be employed.

In light of the above and resolving all reasonable doubt in 
the veteran's favor, the Board finds that the veteran's PTSD 
symptoms most nearly apporoximate the criteria for a 100 
percent disability rating from June 11, 2001.




ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a 100 percent initial disability rating 
for PTSD during the entire appeal period is granted.


REMAND

The veteran claims that his skin condition is the result of 
his service in Vietnam.  Specifically, he claims that his 
exposure to the herbicide Agent Orange caused his skin 
condition.

For purposes of establishing service connection for a 
disability resulting from exposure to an herbicide agent, a 
veteran who had active service in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, will be presumed to have been exposed to an 
herbicide agent during that service.  38 U.S.C.A. § 1116(f) 
(West 2002).  When such a veteran develops a disease listed 
in 38 C.F.R. § 3.309(e) to a degree of 10 percent or more 
following his service in the Republic of Vietnam, the disease 
shall be presumed to have been incurred during service.  
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).

The veteran's skin disorder has been diagnosed as pruritis 
with pustular, popular and nodular follicular rash on the 
abdomen, chest, and back, with an etiology of suppurative 
folliculitis and perifolliculitis.  These conditions are not 
listed in 38 C.F.R. § 3.309(e), and are thus not presumed to 
have been incurred during his service in Vietnam.  However, 
he may still establish direct service connection for his skin 
disorder, based on the evidence of record.  See U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303.

On VA examination in May 2005, the veteran was diagnosed with 
an itching rash on the abdomen, chest, and back caused by 
suppurative folliculitis and perifolliculitis.  Furthermore, 
he is presumed to have been exposed to Agent Orange by virtue 
of his service in Vietnam.  38 U.S.C.A. § 1116(f).  The 
veteran's service medical records show, moreover, that he was 
first diagnosed with the skin condition of psuedofolliculitis 
barbae during his Vietnam service.

However, the Board must remand this case once more.  The 
Court of Veterans Claims has held that a remand by the Board 
confers on the veteran, as a matter of law, the right to 
compliance with the remand orders, and that a remand by the 
Board imposes upon the Secretary of Veterans Affairs a 
concomitant duty to ensure compliance with the terms of the 
remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The 
Board's May 2004 remand requested that the RO schedule the 
veteran for a VA examination to determine the nature, extent, 
and etiology of the veteran's skin disorder, to include 
folliculitis and nonspecific skin rash.  The remand went on 
to request that the examiner specifically state whether it is 
at least as likely as not that the veteran's current skin 
disorder is related to his period of service from August 1969 
to March 1971, to include exposure to herbicides.  On VA 
examination in May 2005, the examiner failed to make the 
specific statement requested, instead only stating that the 
veteran's rash "supposedly could be secondary to agent 
orange in Vietnam."  This statement is speculative at best, 
and does not adequately comply with the terms of the remand.  
Therefore, the VA physician who performed the May 2005 
examination should provide an addendum to that examination, 
addressing the link between any currently diagnosed skin 
condition and the veteran's period of active service.

Finally, in the consolidated decision of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
veteran was provided with notice of what type of information 
and evidence was needed to substantiate his claim for service 
connection, but he was not provided with notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  As these 
questions are involved in the present appeal, this case must 
be remanded for proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The notice must inform the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded, and explain what types of evidence are needed to 
establish both a disability rating and an effective date.


Accordingly, the case is REMANDED for the following action:

1.	Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a 
disability rating and effective date 
for the claims(s) on appeal, as 
outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.	The RO should arrange for the veteran's 
claims folder to be reviewed by the 
examiner who prepared the May 2005 VA 
examination report (or a suitable 
substitute if that examiner is 
unavailable), and request that he 
prepare an addendum addressing the link 
between any currently diagnosed skin 
condition and the veteran's period of 
active service.  Based on examination 
findings, medical principles, and 
historical records, including any 
service medical records, the examiner 
should specifically state whether it is 
at least as likely as not that the 
veteran's current skin disorder had its 
onset during his period of service from 
August 1969 to March 1971, or is the 
result of in-service exposure to 
herbicides.  The veteran need not be 
re-examined unless an examination is 
deemed necessary.  The veteran's claims 
file, to include a copy of this Remand, 
should be made available to and 
reviewed by the examiner.  The examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached.

3.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issues on 
appeal. If any remaining benefit sought 
is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of 
the case. The requisite period of time 
for a response should be afforded. 
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


